DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/017,616 filed 10 September 2020. Claims 1-5 pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A control device for a hybrid vehicle including an engine and a rotary machine as drive power sources for travel, the control device comprising: an engine operating point control unit configured to control an operating point of the engine such that the operating point of the engine reaches an operating point on a predetermined optimal fuel-efficiency operating line based on a required output required of the engine and to shift the operating point of the engine to an 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art fails to teach or render obvious a hybrid control device that alters the engine operation based on fuel efficiency and engine noise, while adjusting the output of an electric motor to compensate a shifting of the engine operation. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0118796 teaches a hybrid vehicle with an ev mode and target outputs based on a desired operating region. However, the reference fails to teach or render obvious control based on a noise and fuel efficiency region.
2018/0056978 teaches a hybrid vehicle with target outputs based on a desired operating region. However, there is no noise region outside the desired region that the vehicle is controlled to operate in.
2016/0264124 teaches a hybrid vehicle with target outputs based on a desired operating region. However, there is no noise region outside the desired region that the vehicle is controlled to operate in.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659